      Case 2:18-cv-08048-SVW-JC Document 49 Filed 05/16/19 Page 1 of 1 Page ID #:328




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 VERNON UNSWORTH                                                        CASE NUMBER
                                                                                                     2:18-cv-08048-SVW-JC
                                                         Plaintiff(s)
                             v.
 ELON MUSK                                                                    ORDER ON APPLICATION OF NON-
                                                                            RESIDENT ATTORNEY TO APPEAR IN A
                                                      Defendant(s).             SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Wood, Matt C.                                                                    of   WEISBART SPRINGER HAYES, LLP
 Applicant’s Name (Last Name, First Name & Middle Initial                              212 Lavaca Street, Suite 200
 512.652.5780                            512.682.2074                                  Austin, TX 78701
 Telephone Number                        Fax Number
 mwood@wshllp.com
                             E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
 Vernon Unsworth


 Name(s) of Party(ies) Represent                                  Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
 R. Christopher Chatham                                                           of   CHATHAM LAW GROUP
 Designee’s Name (Last Name, First Name & Middle Initial                               3109 W. Temple Ave.
 240972                           213.277.1800                                         Los Angeles, CA 90026
 Designee’s Cal. Bar No.          Telephone Number               Fax Number
 chris@chathamfirm.com
                             E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
 ☐GRANTED
 ☐DENIED:             ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated: May 16, 2019
                                                                    STEPHEN V. WILSON, U.S. District Judge

 G-64 Order (05/16)    (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE              Page 1 of 1
